DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0115465, filed on 09/09/2020 in Korea.
 
Information Disclosure Statement
The IDS filed on 04/29/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 04/29/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. [US 2018/0013095].
Regarding claim 1, Choi et al., disclose a display device (figures 1-12), comprising: 
a display panel (10, figure 4) comprising a first area (DA, figure 4) and a second area (NA, figure 4), the first area parallel to a plane (a horizontal plane D2, figure 4) including a first direction (D1, a direction is perpendicular to a plane of D2 & D3, figure 4) crossing a second direction (D2, figure 4), and the second area extending from the first area and comprising a first part (see attached figure 4) adjacent to the first area in the second direction, a second part (see attached figure 4) extending from the first part and in a bent state (BX, figure 4), and a third part (see attached figure 4) extending from the second part and disposed below the first part (figure 4); and 
a panel protective layer (50’s & 50’b, figure 4) between the first part and the third part, wherein a distance between the first part and the third part decreases from an end of the third part toward the second part along the second direction (figure 4).
Regarding claim 2, Choi et al., disclose wherein:  a first distance (P1-P3, attached figure 4) extends from a first point to the third part, the first point based on or corresponding to a boundary between the first part and the second part (P1, attached figure 4), a second distance (P2-P3, attached figure 4) extends from a second point (P2, attached figure 4) to the third part, the second point based on or corresponding to a boundary between the first area and the first part, and the first distance is less than the second distance in a third direction crossing the first area (figure 4). 
Regarding claim 3, Choi et al., disclose wherein the first part is parallel to the first area when viewed in the first direction (figure 4).



    PNG
    media_image1.png
    606
    838
    media_image1.png
    Greyscale


Regarding claim 6, Choi et al., disclose wherein the panel protective layer has a thickness that decreases toward the second part (50, figures 5-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., in view of Kim et al. [US 2018/0059728].
Regarding claim 4, Choi et al., disclose the claimed invention except for wherein the third part is inclined at a predetermined angle with respect to the first part. 
	Kim et al., disclose a display panel (10, figures 1-4) comprising a first area (DA, figures 1-4), a second area (NA, figures 1-4), the first area parallel to a plane (a horizontal plane D2, figures 2-4) including a first direction (D1, a direction is perpendicular to a plane of D2 & D3, figures 2-4) crossing a second direction (D2, figures 2-4), and the second area extending from the first area and comprising a first part (a B1 end portion to a first area end portion, figures 1-4) adjacent to the first area in the second direction (figures 2-4), a second part (B1, figures 1-4) extending from the first part and in a bent state (B1, figures 1-4), and a third part (B2, figures 1-4) extending from the second part and disposed below the first part (figures 2-4); and wherein the third part is inclined at a predetermined angle with respect to the first part (see figures 2-4). 
It would have been to one of ordinary skill in the art at the time the invention was made to use the third part structure design of Kim et al. within the display device of Choi et al., for the purpose of reducing a bending stress of the display panel at the edge of the display device.
Regarding claim 5, Choi et al., in view of Kim et al., disclose wherein the display panel comprises a fourth part (20 & 30, figure 4) that extends from the third part, and the first part and the fourth part are parallel to each other (figure 4).


Allowable Subject Matter
Claims 15-20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claim 15 discloses the combination features of “a panel protective layer between a first part and a third part, wherein the panel protective layer has a thickness that decreases from an end of the third part toward the second part along a second direction.”  These features, in conjunction with other features, as claimed in the claim 15, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 16-20 depend on the allowed claim 15.
The claim 21 discloses the combination features of “wherein a first distance between a first point of a first part and a first location of a third part is less than a second distance between a second point of the first part and a second location of the third part, the first point and the first location closer to the second part than the second point and a second location.”  These features, in conjunction with other features, as claimed in the claim 21, were neither found to be disclosed, nor suggested by the prior art of records.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 7 discloses the combination features of “wherein the panel protective layer comprises a first protective layer below the first part; and a cover panel below the first protective layer.”  These features, in conjunction with other features, as claimed in the combination features of the claims 6 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 8-14 depend on the allowed claim 7.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Song et al. [US 2021/0136911] disclose display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
10/19/2022